— Order affirmed, with ten dollars costs and disbursements. Memorandum: While it is true that respondent’s cause of action in the equity action could be interposed as a defense and counterclaim to the appellant’s cause of action as set up in the law action, and the two actions might well be consolidated, nevertheless the management of the court calendar is so largely a discretionary act of the trial court that, in the absence of clear abuse, its action should not be disturbed. (Continental Rubber Works v. Tri-Continental Corp., 206 App. Div. 643; Schenectady Holding Co., Inc., v. Ashton, 204 id. 348.) All concur. (The order denies Albert L. Siegler’s motion to dismiss the complaint in Action No. 2, or to stay the trial in Action No. 2 pending determination of Action No. 1; and stays the trial of Action No. 1 until the determination of Action No. 2 upon the filing of an undertaking. The action is on an accident and health insurance policy.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.